PER CURIAM.
The appellant, after pleading nolo conten-dere to the charge of burglary of a dwelling, challenges a subsequent trial court order directing her to pay $7,500 in restitution.1 We reverse in part and remand for further proceedings.
The amount of restitution ordered to be paid for a native American ceremonial pipe which was taken is not supported by the evidence. We accordingly reverse and remand for another hearing to determine the amount of restitution to be ordered for this item. In all other respects, the order on appeal is affirmed.
Reversed in part and remanded.
BARFIELD, MINER and MICKLE, JJ„ concur.

. Appellant’s liability was joint and several with that of two co-defendants. See Wilson v. State, 640 So.2d 1238 (Fla. 1st DCA 1994) and Teasley v. State, 640 So.2d 1239 (Fla. 1st DCA 1994).